DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 06/05/2020 and 03/11/2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “distance between the position… and a pivoting center” in Claims 4-5 (lines 2-3 in each) must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim language “for pivoting the distance member to the distance member” (line 2) appears to have a duplicated phrase of the distance member. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are in claims 1 and 6-10.
Regarding Claim 1:

Regarding Claims 6-10:
Claim language “the repulsive-force generator is pressed…to thereby generate” (lines 6-7 of each claim) appears to invoke 35 U.S.C. 112(f).  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura, Ryuichi (US20160296989A1) in view of Cronholm, Markus (US7124614B2) hereinafter referred to as “Nishimura” and “Cronholm”.
Regarding Claim 1:
Nishimura discloses a press tooling including: a first die unit that has a punch (Fig 2 – item 31) and a holder (Fig 2 – items 32 and 33) and a second die unit that has a pad (Fig 2 – item 41) disposed to face the punch and a die (Fig 2 – item 50) disposed to face the holder, the first die unit and the second die unit move closer relative to each other in a press direction (Fig 2a-2f show the relative movement in a press direction) to perform press forming on a sheet-like material (Fig 2 – item 70) placed between the first die unit and the second die unit, the press tooling comprising wherein the holder is provided in a movable manner (Paragraph [0010], lines 1-2) with respect to the punch in the press direction, the pad is provided in a movable manner (Paragraph [0009], lines 1-4) with respect to the die in the press direction, and wherein in the press direction, when a direction from the second die unit to the first die unit is defined as a first direction (Annotated in Fig 2a below) and a direction opposite to the first direction is defined as a second direction (Annotated in Fig 2a below)

    PNG
    media_image1.png
    360
    383
    media_image1.png
    Greyscale


Cronholm, in the art of press tool apparatuses and methods therefore, teaches a distance member (Fig 2a – items 5 and 1) pivotably supported (Col 3, lines 23-25; distance member is supported on holder and pivots about axes 8 and 4) by the holder (Fig 1 – item B) and a moving device (Fig 2a – items 2 and 7) provided on the first die unit (Fig 1 – items B and D constitute a first die unit) and configured to cause the distance member to pivot (Fig 2c shows actuation of moving device to cause distance member 5 to pivot about axis 4), and the distance member is pivotable between a home position (Fig 2a – item 5 and 1 are in home position) in which the distance member does not come into contact with the second die unit (Col 3, lines 60-61; Press part A begins above distance member) and a preventive position (Fig 2c – item 5 and 1 are in preventative position) in which a distance between the pad and the holder in the press direction is prevented from being equal to or less than a predetermined distance (Col 4, lines 15-18; the limit position is reached at a predetermined distance defined by the linkage becoming rigid), the moving device causes the distance member to pivot from the home position toward the preventive position (Fig 2a-2c show actuation of items 2 and 7 causing the distance member to reach the preventive position shown in Fig 2c), as the holder moves relative to the punch in the first direction (Col 4, lines 20-21).
	It would have been obvious to one of ordinary skill, before the effective filing date, to incorporate the distance member and moving device assembly of Cronholm onto the first die unit of 
Regarding Claim 2:
	The combined apparatus of Nishimura and Cronholm disclose press tooling according to claim 1. Cronholm further discloses wherein the distance member (Fig 2a – items 5 and 1) is directly or indirectly subjected to a load (Fig 3c shows press part A loading item 1 of distance member) in the first direction (The descent of press part A, is in the first direction and part A is interpreted as a pad) from the pad in the preventive position (Fig 2c shows preventative position) to prevent the distance between the pad and the holder (Fig 3c – part B) in the press direction from being equal to or less than the predetermined distance (Col 4, lines 15-18; the limit position is reached at a predetermined distance defined by the linkage becoming rigid).
Regarding Claim 3:
The combined apparatus of Nishimura and Cronholm disclose press tooling according to claim 2. Cronholm further discloses wherein the moving device (Fig 2a – items 2 and 7) transmits a force (Col 4, lines 26-28; item 7 transmits a force to return to home position) for pivoting the distance member to a position different from a position where the distance member is directly or indirectly subjected to the load from the pad (Fig 2a shows the home position different from the final loading position of Fig 2c).
Regarding Claim 4:
	The combined apparatus of Nishimura and Cronholm disclose press tooling according to claim 3. Cronholm further discloses wherein in the distance member (Fig 2a – items 5 and 1), a distance between the position where the distance member is subjected to the load (Fig 3a shows the position where the distance member is initially loaded) and a pivoting center (Fig 2a – item 4) is larger than a distance between the position (Fig 3c shows the position where the distance member reaches the positional limit just before item 7 of the moving device transmits force to return the linkage) where the force is 
Regarding Claim 6:
The combined apparatus of Nishimura and Cronholm disclose the press tooling according to claim 1. Cronholm further discloses wherein the moving device (Fig 2a – items 2 and 7) includes a repulsive-force generator (Fig 2a – item 7a), and is directly or indirectly fixed to the punch (Fig 2a – frame 20 fixes moving device indirectly to punch A), the distance member (Fig 2a – items 5 and 1) presses the repulsive-force generator in the first direction (Annotated above in Fig 1) as the holder moves relative to the punch (Fig 2a-2c; Linkage 5 presses item 7a as holder B moves relative to punch A) in the first direction, the repulsive-force generator is pressed (Item 7a is pressed by linkage 5 upon actuation of the press in the first direction depressing item 1) by the distance member in the first direction to thereby generate a repulsive force (Item 7a generates a repulsive force through linkage 5 onto item 2 in the second direction) in the second direction (Annotated above in Fig 1), and the distance member pivots from the home position (Fig 2a – item 5 and 1 are in home position) toward the preventive position (Fig 2a-2c show actuation of items 2 and 7 causing the distance member to reach the preventive position shown in Fig 2c) upon receipt of the repulsive force in the second direction from the repulsive-force generator.
Regarding Claim 7:
	The combined apparatus of Nishimura and Cronholm disclose the press tooling according to claim 2. Cronholm further discloses wherein the moving device (Fig 2a – items 2 and 7) includes a repulsive-force generator (Fig 2a – item 7a), and is directly or indirectly fixed to the punch (Fig 2a – frame 20 fixes moving device indirectly to punch A), the distance member (Fig 2a – items 5 and 1) 
Regarding Claim 8:
	The combined apparatus of Nishimura and Cronholm disclose the press tooling according to claim 3. Cronholm further discloses wherein the moving device (Fig 2a – items 2 and 7) includes a repulsive-force generator (Fig 2a – item 7a), and is directly or indirectly fixed to the punch (Fig 2a – frame 20 fixes moving device indirectly to punch A), the distance member (Fig 2a – items 5 and 1) presses the repulsive-force generator in the first direction (Annotated above in Fig 1) as the holder moves relative to the punch (Fig 2a-2c; Linkage 5b presses item 7a as holder B moves relative to punch A) in the first direction, the repulsive-force generator is pressed (Item 7a is pressed by linkage 5 upon actuation of the press in the first direction depressing item 1) by the distance member in the first direction to thereby generate a repulsive force (Item 7a generates a repulsive force through linkage 5 onto item 2 in the second direction) in the second direction (Annotated above in Fig 1), and the distance member pivots from the home position (Fig 2a – item 5 and 1 are in home position) toward the preventive position (Fig 2a-2c show actuation of items 2 and 7 causing the distance member to reach 
Regarding Claim 9:
	The combined apparatus of Nishimura and Cronholm disclose the press tooling according to claim 4. Cronholm further discloses wherein the moving device (Fig 2a – items 2 and 7) includes a repulsive-force generator (Fig 2a – item 7a), and is directly or indirectly fixed to the punch (Fig 2a – frame 20 fixes moving device indirectly to punch A), the distance member (Fig 2a – items 5 and 1) presses the repulsive-force generator in the first direction (Annotated above in Fig 1) as the holder moves relative to the punch (Fig 2a-2c; Linkage 5b presses item 7a as holder B moves relative to punch A) in the first direction, the repulsive-force generator is pressed (Item 7a is pressed by linkage 5 upon actuation of the press in the first direction depressing item 1) by the distance member in the first direction to thereby generate a repulsive force (Item 7a generates a repulsive force through linkage 5 onto item 2 in the second direction) in the second direction (Annotated above in Fig 1), and the distance member pivots from the home position (Fig 2a – item 5 and 1 are in home position) toward the preventive position (Fig 2a-2c show actuation of items 2 and 7 causing the distance member to reach the preventive position shown in Fig 2c) upon receipt of the repulsive force in the second direction from the repulsive-force generator.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura, Ryuichi (US20160296989A1) in view of Cronholm, Markus (US7124614B2) and in view of Martineau, Philippe (FR2986448A1) hereinafter referred to as “Maritneau”.
Regarding Claim 5:
	The combined apparatus of Nishimura and Cronholm disclose the press tooling according to claim 3. However, the combined apparatus of Nishimura and Cronholm is silent to wherein in the distance member, a distance between the position where the distance member is subjected to the load 
	Maritneau, in the art of stamping presses and stamping tools, teaches wherein in the distance member (Fig 3 – item 3), a distance between the position (Page 2, lines 46-48; Strip 3 deflects about the center axis of item 7, interpreted to be a pivot center, when loaded by tool 16 as it descends against the angled surface of item 3) where the distance member is subjected to the load (Fig 6 shows press pad 16 descending to initially load distance member 3) and a pivoting center (Fig 3 – central axis of item 7) is equal to or less than a distance between the position (Page 3, lines 85-87; Strip 3 deflects and compresses rod 7 and spring 6 a distance) where the force is transmitted from the moving device (Fig 3 – items 6 and 7) and the pivoting center. (The position where the strip 3 is loaded is equal to the position where the spring transmits a return force and thus the distance to the pivot center is equal).
	It would have been obvious to one of ordinary skill, before the effective filing date, to modify the combined device of Nishimura and Cronholm by incorporating the distance member and moving device of Martineau thereby providing a means for exactly centering a workpiece on a tool of a stamping press as taught by Martineau.
Regarding Claim 10:
	The combined apparatus of Nishimura, Cronholm and Martineau disclose the press tooling according to claim 5. Cronholm further discloses wherein the moving device (Fig 2a – items 2 and 7) includes a repulsive-force generator (Fig 2a – item 7a), and is directly or indirectly fixed to the punch (Fig 2a – frame 20 fixes moving device indirectly to punch A), the distance member (Fig 2a – items 5 and 1) presses the repulsive-force generator in the first direction (Annotated above in Fig 1) as the holder moves relative to the punch (Fig 2a-2c; Linkage 5b presses item 7a as holder B moves relative to punch A) in the first direction, the repulsive-force generator is pressed (Item 7a is pressed by linkage 5 upon actuation of the press in the first direction depressing item 1) by the distance member in the first 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E O'BRIEN/Examiner, Art Unit 3725        

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725